DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 3 recites “a plurality of the second ribs are provide” change to --a plurality of the second ribs are provided--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (United States Patent 9,537,239) in view of Fedder et al. (United States Patent 8,187,034).
With respect to Claim 1:
Liu discloses a terminal module (FIG. 1, 1), comprising: 
an insulating member (FIG. 3, 121) comprising a mating surface (FIG. 3, see notation) and a mounting surface (FIG. 3, see notation); 
a plurality of conductive terminals (FIG. 3, 13), each conductive terminal (FIG. 3, 13) comprising a fixing portion (FIG. 3, see notation) fixed to the insulating member (FIG. 3, 121), a mating portion (FIG. 3, see notation) extending beyond the mating surface (FIG. 3, see notation), and a mounting foot (FIG. 3, see notation) extending beyond the mounting surface (FIG. 3, see notation), the plurality of conductive terminals (131) comprising at least a group of signal terminals (FIG. 3, see notation), a first ground terminal (FIG. 3, see notation) and a second ground terminal (FIG. 3, see notation), wherein the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation) are both adjacent to the group of signal terminals (FIG. 3, see notation), and wherein the group of signal terminals (FIG. 3, see notation) are located between the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation); 
and a conductive plastic (FIG. 3, 1311) mounted to the insulating member (FIG. 3, 121); 
wherein the terminal module (FIG. 1, 1) comprises a first rib (FIG. 3, see notation), a second rib (FIG. 3, see notation), and a groove (FIG. 3, see notation) located between the first rib (FIG. 3, see notation) and the second rib (FIG. 3, see notation); 
the first rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the first ground terminal (FIG. 3, see notation), the second rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the second ground terminal (FIG. 3, see notation), the groove (FIG. 3, see notation) corresponds to the fixing portions (FIG. 3, see notation) of the group of signal terminals (FIG. 3, see notation); 
the first rib (FIG. 3, see notation) is adjacent to the fixing portion (FIG. 3, see notation) of the first ground terminal (FIG. 3, see notation); and 
the second rib (FIG. 3, see notation) is adjacent to the fixing portion (FIG. 3, see notation) of the second ground terminal (FIG. 3, see notation).
[AltContent: textbox (2nd rib)][AltContent: connector][AltContent: textbox (groove)][AltContent: connector][AltContent: connector][AltContent: textbox (1st ground terminal)][AltContent: connector][AltContent: textbox (1st rib)][AltContent: textbox (2nd ground terminal)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Signal terminals)][AltContent: connector][AltContent: textbox (fixing portion)][AltContent: connector][AltContent: textbox (mounting surface)][AltContent: textbox (mating surface)][AltContent: connector]
    PNG
    media_image1.png
    554
    839
    media_image1.png
    Greyscale

Liu does not expressly disclose wherein the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal.
However, Fedder teaches a wafer assembly of an electrical connector system may include a metal center ground plane and a plurality of first plastic ribs over-molded on a first side face of the metal center ground plane. The plastic ribs may be positioned in a configuration that forms a plurality of first electrical contact channels on the first side face of the metal center ground plane. A first array of electrical contacts may be positioned substantially within the plurality of first electrical contact channels. The wafer assembly may include a plurality of second over-molded ribs on a second side face of
the metal center ground plane in a configuration that forms a plurality of second electrical contact channels on the second side face of the metal center ground plane. A second array of electrical contacts may be positioned substantially within the
plurality of second electrical contact channels. (Column 2, lines 3-17). “FIG. 5 shows the center frame 212 after the channels 217 have been formed onto the metal center ground plane 402 of FIG. 4. In some implementations, the channels 217 are
defined by a plurality of plastic ribs 502. The plastic ribs 502 may be plated with a conductive material or may be formed of a conductive plastic. The plastic ribs 502 may be formed from a liquid crystal polymer ("LCP"), a high temperature thermoplastic,
or another rib material. The plastic ribs 502 are over-molded molded onto the metal center ground plane 402 in a configuration that forms the channels 217 on the metal center ground plane 402.” (Column 5, lines 60-67 and Column 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teachings of Fedder and provide the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal so as to develop backplane connector systems capable of operating at increased speeds, while also increasing the number of electrical terminals housed within the backplane connector system. (Fedder, Column 1, lines 56-59).
With respect to Claims 2 and 10: 
Liu in view of Fedder discloses the terminal module (Liu, FIG. 1, 1), wherein the first rib (Liu, FIG. 3, see notation) and the second rib (Liu, FIG. 3, see notation) are provided on the conductive plastic (Liu, FIG. 3, 1311).
With respect to Claims 8 and 20: 
Liu in view of Fedder discloses the terminal module, wherein a plurality of the first ribs (Fedder, FIG. 5, 504) are provided and discontinuously disposed (Fedder, FIG. 5, see notation) along an extension direction (Fedder, FIG. 5, see notation) of the fixing portion (Liu, FIG. 3, see notation) of the first ground terminal (Liu, FIG. 3, see notation), and a plurality of the second ribs (Fedder, FIG. 5, 506) are provide and discontinuously disposed (Fedder, FIG. 5, see notation) along an extension direction (Fedder, FIG. 5, see notation) of the fixing portion (Liu, FIG. 3, see notation) of the second ground terminal (Liu, FIG. 3, see notation).
[AltContent: connector][AltContent: connector][AltContent: textbox (discontinuation)][AltContent: textbox (extension direction)][AltContent: arrow]
    PNG
    media_image2.png
    692
    647
    media_image2.png
    Greyscale

With respect to Claim 9:
Liu discloses a terminal module (FIG. 1, 1), comprising: 
an insulating member (FIG. 3, 121); 
a plurality of conductive terminals (FIG. 3, 13), each conductive terminal (13) comprising a fixing portion fixed (FIG. 3, see notation) to the insulating member (121) and a mating portion (FIG. 3, see notation) extending beyond the insulating member (121), the plurality of conductive terminals (13) comprising a group of signal terminals (FIG. 3, see notation), a first ground terminal (FIG. 3, see notation) and a second ground terminal (FIG. 3, see notation), wherein the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation) are both adjacent to the group of signal terminals (FIG. 3, see notation), and wherein the group of signal terminals (FIG. 3, see notation) are located between the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation); 
and a conductive plastic (FIG. 3, 1311) mounted to the insulating member (FIG. 3, 121); 
wherein the terminal module (FIG. 1, 1) comprises a first rib (FIG. 3, see notation), a second rib (FIG. 3, see notation), and a groove (FIG. 3, see notation) located between the first rib (FIG. 3, see notation) and the second rib (FIG. 3, see notation); 
the first rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the first ground terminal (FIG. 3, see notation), the second rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the second ground terminal (FIG. 3, see notation), the groove (FIG. 3, see notation) corresponds to the fixing portions (FIG. 3, see notation) of the group of signal terminals (FIG. 3, see notation); the first rib is adjacent to the fixing portion of the first ground terminal that coupling is capable of occurring; and the second rib is adjacent to the fixing portion of the second ground terminal that coupling is capable of occurring.
Liu does not expressly disclose wherein the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal.
However, Fedder teaches a wafer assembly of an electrical connector system may include a metal center ground plane and a plurality of first plastic ribs over-molded on a first side face of the metal center ground plane. The plastic ribs may be positioned in a configuration that forms a plurality of first electrical contact channels on the first side face of the metal center ground plane. A first array of electrical contacts may be positioned substantially within the plurality of first electrical contact channels. The wafer assembly may include a plurality of second over-molded ribs on a second side face of
the metal center ground plane in a configuration that forms a plurality of second electrical contact channels on the second side face of the metal center ground plane. A second array of electrical contacts may be positioned substantially within the
plurality of second electrical contact channels. (Column 2, lines 3-17). “FIG. 5 shows the center frame 212 after the channels 217 have been formed onto the metal center ground plane 402 of FIG. 4. In some implementations, the channels 217 are
defined by a plurality of plastic ribs 502. The plastic ribs 502 may be plated with a conductive material or may be formed of a conductive plastic. The plastic ribs 502 may be formed from a liquid crystal polymer ("LCP"), a high temperature thermoplastic,
or another rib material. The plastic ribs 502 are over-molded molded onto the metal center ground plane 402 in a configuration that forms the channels 217 on the metal center ground plane 402.” (Column 5, lines 60-67 and Column 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teachings of Fedder and provide the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal so as to develop backplane connector systems capable of operating at increased speeds, while also increasing the number of electrical terminals housed within the backplane connector system. (Fedder, Column 1, lines 56-59)
With respect to Claim 12:
Liu discloses a backplane connector (FIG. 1, 1) (Title), comprising: 
an insulating portion (FIG. 1, 12); and 
a plurality of terminal modules (FIG. 3, 13), each terminal module (13) comprising: 
an insulating member (FIG. 3, 121) comprising a mating surface (FIG. 3, see notation) and a mounting surface (FIG. 3, see notation); 
a plurality of conductive terminals (FIG. 3, see 131), each conductive terminal (131) comprising a fixing portion (FIG. 3, see notation) fixed to the insulating member (121), a mating portion (FIG. 3, see notation) extending beyond the mating surface (FIG. 3, see notation), and a mounting foot (FIG. 3, see notation) extending beyond the mounting surface (FIG. 3, see notation), the plurality of conductive terminals (131) comprising at least a group of signal terminals (FIG. 3, see notation), a first ground terminal (FIG. 3, see notation) and a second ground terminal (FIG. 3, see notation), wherein the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation) are both adjacent to the group of signal terminals (FIG. 3, see notation), and wherein the group of signal terminals (FIG. 3, see notation) are located between the first ground terminal (FIG. 3, see notation) and the second ground terminal (FIG. 3, see notation); and 
a conductive plastic (FIG. 3, 1311) mounted to the insulating member (FIG. 3, 121); 
wherein each terminal module (FIG. 3, 1) comprises a first rib (FIG. 3, see notation), a second rib (FIG. 3, see notation), and a groove (FIG. 3, see notation) located between the first rib (FIG. 3, see notation) and the second rib (FIG. 3, see notation); 
the first rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the first ground terminal (FIG. 3, see notation), the second rib (FIG. 3, see notation) corresponds to the fixing portion (FIG. 3, see notation) of the second ground terminal (FIG. 3, see notation), the groove (FIG. 3, see notation) corresponds to the fixing portions (FIG. 3, see notation) of the group of signal terminals (FIG. 3, see notation); 
the first rib (FIG. 3, see notation) is adjacent to the fixing portion (FIG. 3, see notation) of the first ground terminal (FIG. 3, see notation).
Liu does not expressly disclose wherein the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal; and wherein the insulating portion defines a plurality of receiving grooves to receive the mating portions, and two adjacent terminal modules are symmetrically disposed along a plane located between the two adjacent terminal modules.
However, Fedder teaches a wafer assembly of an electrical connector system may include a metal center ground plane and a plurality of first plastic ribs over-molded on a first side face of the metal center ground plane. The plastic ribs may be positioned in a configuration that forms a plurality of first electrical contact channels on the first side face of the metal center ground plane. A first array of electrical contacts may be positioned substantially within the plurality of first electrical contact channels. The wafer assembly may include a plurality of second over-molded ribs on a second side face of
the metal center ground plane in a configuration that forms a plurality of second electrical contact channels on the second side face of the metal center ground plane. A second array of electrical contacts may be positioned substantially within the
plurality of second electrical contact channels. (Column 2, lines 3-17). “FIG. 5 shows the center frame 212 after the channels 217 have been formed onto the metal center ground plane 402 of FIG. 4. In some implementations, the channels 217 are
defined by a plurality of plastic ribs 502. The plastic ribs 502 may be plated with a conductive material or may be formed of a conductive plastic. The plastic ribs 502 may be formed from a liquid crystal polymer ("LCP"), a high temperature thermoplastic,
or another rib material. The plastic ribs 502 are over-molded molded onto the metal center ground plane 402 in a configuration that forms the channels 217 on the metal center ground plane 402.” (Column 5, lines 60-67 and Column 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teachings of Fedder and provide the first rib is adjacent to the fixing portion of the first ground terminal but not in contact with the fixing portion of the first ground terminal; and the second rib is adjacent to the fixing portion of the second ground terminal but not in contact with the fixing portion of the second ground terminal; and wherein the insulating portion defines a plurality of receiving grooves to receive the mating portions, and two adjacent terminal modules are symmetrically disposed along a plane located between the two adjacent terminal modules. (Fedder, Column 1, lines 56-59).
With respect to Claim 14: 
Liu in view of Fedder discloses the backplane connector, wherein the first rib (Liu, FIG. 3, see notation) and the second rib (Liu, FIG. 3, see notation) are disposed on the conductive plastic (Liu, FIG. 3, 1311).

Allowable Subject Matter
Claims 3-7, 11, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 3, 11 and 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the fixing portion of the first ground terminal and the fixing portion of the second ground terminal are both at least partly exposed to the insulating member; the terminal module comprises a first isolation portion located between the first rib and the fixing portion of the first ground terminal, and a second isolation portion located between the second rib and the fixing portion of the second ground terminal, as recited in claim 3, 11 and 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each insulating member comprises at least one holding portion, and the backplane connector comprises a holding piece for fixing the holding portions of all the terminal modules, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831